Citation Nr: 1548038	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a death pension for accrued benefits purposes.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to March 1946.  He died in November 1965.  His widow filed a death pension claim in February 2013.  She died in November 2014.  The appellants have been substituted for the claimant, as they are eligible to receive accrued benefits following her death.  See 38 U.S.C.A. §§ 5121(a)(3), 5121A (West 2014).

This decision comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

While acknowledging the appellants are working in cooperation with one another, contested claims procedures must be implemented in this matter because the payment of accrued benefits to either appellant will impact the amount of accrued benefits paid to the other appellant.  See 38 C.F.R. § 20.3(p) (2015).  Therefore, separate decisions will be issued to the appellants.  See BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments, § 14(c)(7) (May 17, 1999).  Prior deficiencies in contested claims procedures are deemed moot as it is clear both appellants have reviewed all prior correspondence from VA, including the statement of the case, based on their joint correspondence in this matter.  Furthermore, the issue on appeal will be remanded for further development with contested claims procedures implemented going forward.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellants if further action is required.


REMAND

VA is required to fully and sympathetically develop a claim to its optimum before deciding it on the merits.  Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998) (emphasizing the intent of Congress to maintain a beneficial non-adversarial system of veterans benefits).

Here, the record indicates the claimant was the widow of two different Veterans.  Her application for benefits included the name of both Veterans.  However, no effort was made to verify the service of her second husband, even though his service may have established entitlement to the benefit sought.  See Quattlebaum v. Shinseki, 25 Vet. App. 171, 175 (2012) ("[T]here may be circumstances-perhaps rare but certainly possible-where documents are in [VA's] possession at the date of the [claimant's] death . . . yet have never been presented to the Agency decisionmakers."); see also 38 C.F.R. § 3.1000(d)(4) (records are deemed "in the file" for purposes of 38 U.S.C. § 5121(a) if they were in VA's possession, even if they were not physically in the claimant's file).  A review of the claimant's second husband's electronic claims file in Virtual VA indicates the claimant was acknowledged as his surviving spouse for accrued benefits purposes following his death, but it does not contain any information regarding his service.

Given the complexity of the VA regulation with respect to the reinstatement of benefits eligibility based upon terminated marital relationships, the Board finds development regarding the claimant's second husband necessary to fulfill VA's duty to sympathetically develop this claim.  See 38 C.F.R. § 3.55 (2015) (providing ten multifaceted exceptions as to when the remarriage of a surviving spouse does not terminate entitlement to VA benefits).  Information in VA's possession regarding the claimant's second husband's service, as well as documentation verifying the marriage, should be associated with this claims file as it will not be injurious to the physical or mental health of the person in whose behalf the information is sought or cause repugnance or resentment toward the decedent.  38 C.F.R. § 1.504 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate documentation relied upon to establish the claimant as her second husband's surviving spouse for accrued benefits purposes with this claims file.

2.  Verify the service of the claimant's second husband to determine whether it establishes entitlement to a death pension, requesting additional information from the appellants as needed.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, implementing contested claims procedures.  Then, return the case to the Board, if otherwise in order.

The appellants have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

